ORDER
PER CURIAM.
Movant, Michael Robinson, appeals from the judgment denying his Rule 29.15 motion without an evidentiary hearing. On appeal, movant argues that his trial counsel rendered ineffective assistance by not objecting to an answer given by the victim during cross-examination.
The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for our decision. The judgment is affirmed. Rule 84.16(b).